oO OADN DO oO FP WwW NY =

NO RO RO PR PR PO NM PO NMO - 2 = 2 a2 es eo eo Ss
oN OO FR WwW NY | ODO O WON DO OH FP WH NY —| OC

Case 5:20-cv-01269-DSF-AGR Document4 Filed 07/01/20 Pagelof1 Page ID #:33

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICHAEL ANTHONY LINDSEY, NO. EDCV 20-1269-DSF (AGR)
Petitioner,
JUDGMENT
V.
WARDEN,
Respondent.

 

Pursuant to the Court’s Order filed concurrently,

IT IS ADJUDGED that the letter filed by Petitioner is DENIED without prejudice
and that the case be terminated without prejudice to his ability to file a petition for writ
of habeas corpus under 28 U.S.C. § 2241.

+

July 1, 2020 b\/oVo, Bi _jeecter

Jf

DALE S. FISCHER
United States District Judge

DATED:

 

 
